Candler, J.
A bond given for the purpose of appealing a case from the county court to the superior court recited that the appellant “brings Gr. D. Lovett and tenders him as security, and they, the said [appellant] as principal, and Gordon Alderman as security, hereby acknowledge themselves bound to the plaintiff . . for the eventual condemnation-money in said case.” The bond was signed by the appellant as principal, and by Lovett as security, but was not signed by Alderman. Held, that this was a good appeal bond, and Lovett was bound thereon as security, although the name of Alderman appeared in the face of the bond as acknowledging himself bound as security and was not signed to the bond. Even if this were not so, the bond was amendable, the defect being a mere irregularity. It was therefore error to dismiss the appeal. Kimbrough v. Pitts, 63 Ga. 496 ; Hendrix v. Mason, 70 Ga. 523 ; Anthanissen v. Brunswick Co., 92 Ga. 409.

Judgment reversed.


All the Justices concur.